Citation Nr: 1415923	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to effective dates earlier than January 16, 2007, for the grants of service connection for right and left knee patellofemoral pain syndrome.

2.  Entitlement to effective dates earlier than March 3, 2010, for the grants of service connection for right iliotibial band syndrome with limitation of hip motion and left iliotibial band syndrome with degenerative joint disease and limitation of hip motion.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1996 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from January 2010 (for knee disorders) and July 2010 rating decisions (for hip disorders, as described on the title page) of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the RO granted earlier effective dates of January 16, 2007, for the grants of service connection for right and left knee disabilities.  

The Board notes that the claims file does not contain a VA Form 9.  However, the record contains evidence that a timely VA Form 9 was received by VA in September 2011, following issuance of an SOC that adjudicated entitlement to effective dates earlier than January 16, 2007, for service connection for knee disorders, and earlier than March 3, 2010, for service connection for hip disorders.  The RO then listed the same issues adjudicated by the SOC as on appeal for certification to the Board.  Thus, the Board accepts jurisdiction over those issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  Claims for service connection for bilateral knee disorders were denied by the RO in an August 2002 rating decision and in an August 2002 letter, notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Correspondence received by VA on January 16, 2007, can be construed as an application to reopen claims for service connection for right and left knee disabilities as well as to service connection for right and left hip disorders.

3.  There were no pending claims for service connection for knee or hip disorders, formal or informal, prior to January 16, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 16, 2007, for the grants of service connection for right and left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  The criteria for an effective date of January 16, 2007, but no earlier, for the grants of service connection for right iliotibial band syndrome with limitation of hip motion and left iliotibial band syndrome with degenerative joint disease and limitation of hip motion, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary.  

As to VA's duty to assist, there is no indication of any outstanding treatment records dated prior to the grants of service connection.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

The Veteran contends in her written statements dated or received in March 2010, April 2010 and February 2011 that earlier effective dates are warranted for her bilateral knee and hip disorders because she initially applied for service connection for those disabilities in 2002.  She also has asserted that she was unaware of the time limit within which to appeal the earlier decision and, in an August 2010 statement, she asserts that she also filed an earlier claim in 2004.  In support of that assertion, she submitted a copy of a written statement dated in October 2004 requesting service connection for left and right knee injuries.  

The Board finds that the Veteran's contentions are without merit, but that an earlier effective date for service connection for the hips, but not the knees, is nevertheless warranted.  

On January 17, 2002, the Veteran filed a claim of service connection for "injuries of the right and left knee (iliotibial band friction syndrome and patella femoral pain).  Her claim of service connection for her right and left knee disorders was finally denied by the RO in August 2002.  The Veteran was notified of her appellate rights in August 2002 correspondence accompanying the rating decision.  She neither appealed the decision, nor did she submit new and material evidence within one year of the rating decision, and she has not contended otherwise.  Thus, the 2002 rating decision became final.  38 C.F.R. § 20.302.

The next communication VA received from the Veteran is a January 16, 2007, statement in which she requests that her knee service connection claim be reopened, and also asserted service connection for ITBS.  Given the specific reference to ITBS, combined with the Veteran's initial characterization of her disabilities in January 2002 as "injury to the right and left knees (iliotibial band function syndrome and patellofemoral pain)," the Board finds that the Veteran considered her knee and hip disorders to be part of a single disability and, thus, construes the January 2007 statement an informal claim to reopen her bilateral hip claim as well has her bilateral knee claim.  38 C.F.R. § 3.155(a).  Thus, January 16, 2007, is the earliest date of her claims.

While the Veteran has submitted a copy of statement dated in October 2004 in support of her assertion that she filed an earlier application to reopen her claims, the Board notes that no such statement appears in her claims file, and there is no VA date stamp on the copy provided to establish that the statement was ever received by VA.  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Thus, it does not appear that the document was ever actually received by VA.  As such, the Board finds that the copy of the October 2004 statement cannot serve to establish an earlier effective date.  Moreover, while the Veteran contends she was unaware of the time frame within which to appeal the 2002 decision, the record shows that she was notified of her appellate rights in correspondence dated in August 2002 and there is nothing in the record to suggest that the correspondence was not received by the Veteran.  

Pertaining to the knees, the effective date of service connection for a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, because there were no pending knee service connection claims at the time of receipt of the January 16, 2007, application to reopen, an effective date prior to January 16, 2007, is not warranted.

However, pertaining to the hips, because the Board construes the January 16, 2007, as an application to reopen the bilateral hip service connection claim, and because that claim was therefore pending at the time of receipt of the March 3, 2010, claim upon which service connection was ultimately granted, an earlier effective date of January 16, 2007, is warranted.  38 C.F.R. § 3.400.


ORDER

An effective date earlier than January 16, 2007, for the grants of service connection for right knee patellofemoral pain syndrome, is denied.

An effective date earlier than January 16, 2007, for the grants of service connection for left knee patellofemoral pain syndrome, is denied.

An effective date of January 16, 2007, but no earlier, for the grant of service connection for right iliotibial band syndrome with limitation of hip motion is granted.

An effective date of January 16, 2007, but no earlier, for the grant of service connection for left iliotibial band syndrome with degenerative joint disease and limitation of hip motion is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


